676 N.W.2d 283 (2004)
In re Petition for DISCIPLINARY ACTION AGAINST Thomas Joseph WHITE, a Minnesota Attorney, Registration No. 222823.
No. A03-107.
Supreme Court of Minnesota.
March 19, 2004.

ORDER
On February 27, 2004, the referee appointed to conduct a hearing on the petition for disciplinary action against respondent Thomas Joseph White filed his Findings of Fact, Conclusions of Law and Recommendation for Discipline. The referee found that respondent engaged in numerous acts of professional misconduct and recommended that respondent be disbarred. The Director of the Office of Lawyers Professional Responsibility has filed a request for interim suspension of respondent pending a final determination of the disciplinary proceeding under Rule 16(e), Rules on Lawyers Professional Responsibility, which provides that upon a referee's recommendation of disbarment, "the lawyer's authority to practice law shall be suspended pending final determination of the disciplinary proceeding, unless the referee directs otherwise or the court orders otherwise." The referee did not direct that respondent should not be placed on interim suspension. Respondent has filed a response explaining the reasons he believes interim suspension is not warranted. We conclude that interim suspension under Rule 16(e), RLPR, is warranted.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent Thomas Joseph White is placed on interim suspension pending final determination of the disciplinary proceeding effective 14 days after the filing of this order. Respondent shall comply with Rule 26, RLPR.
BY THE COURT:
/s/ Paul H. Anderson
Associate Justice